DETAILED ACTION
In response to communication filed on 2/10/2021.
Claims 1-24 are pending.
Claims 1-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 10 and 22, the limitation “a second quantity of optional resources in the first time period is largest” is indefinite because it is unclear to what the quantity of optional resources in the first time period is largest in comparison since there is no other value or quantity.
	Regarding claims 10 and 22, the limitation “a third quantity of optional resources in the second time period is greater than or equal to a fifth preset threshold” is indefinite because it is unclear to what defines a fifth threshold when there is no other predefined thresholds previously defined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2, and 6-11 of U.S. Patent No. 10,834,641.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,834,641
1. (Currently Amended) A resource selection method implemented by a first user equipment (UE), comprising: 
1. A resource selection method, comprising: 
determining parameter information of a sensing window, wherein the parameter information comprises at least one of a start time, a time span, or a quantity; 
adaptively determining, by a first user equipment (UE), parameter information of a sensing window according to a usage status of a resource, wherein the parameter information comprises at least one of a start time, a time span, or a quantity, wherein the usage status comprises an indication that the resource is idle or busy, a first resource reservation interval, and a second resource reservation interval, and wherein the first resource reservation interval comprises a subset of the second resource reservation interval; 
sensing a first resource in the sensing window according to the parameter information; and 
sensing, by the first UE, the resource in the sensing window according to the parameter information of the sensing window; and 
selecting a second resource according to a result of the sensing.
selecting, by the first UE, the resource according to a sensing result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,834,641 to omit limitations regarding usage status of a resource to arrive at the claimed invention of sensing a resource in a sensing window and selecting a resource as a result of the sensing.  One would be motivated to do so to provide an obvious variation that would be apparent to one of ordinary skill in the art.

Regarding claims 2-12 of the current application, claims 1,2, and 6-11 of U.S. Patent No. 10,834,641 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation that would be apparent to one of ordinary skill in the art.

Regarding claims 13-24 of the current application, claims 1,2, and 6-11 of U.S. Patent No. 10,834,641 substantially limits the same inventive concept, as noted with regards to claims 1-12 of the current application, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation that would be apparent to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,7,8,13,14,19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasukawa et al. (US Pub. 2019/0208504)(Y1 hereafter).

Regarding claims 1 and 13, Y1 teaches a user equipment (UE)[refer Fig. 9; UE1], comprising: 
a processor [paragraph 0135]; and a memory configured to store an instruction executable by the processor [paragraph 0133], the processor is configured to execute the instruction to cause the UE to: 
determine parameter information of a sensing window [refer Fig. 10; Sensing Window](a sensing window is determined in advance)[paragraph 0074], the parameter information comprises at least one of a start time (i.e. initiation time)[paragraph 0078] and a time span (i.e. period)[paragraph 0075])(the UE is notified of various information, such as indicating the start timing and end timing of various windows)[paragraph 0130]; 
sense a first resource [refer Fig. 10; A2-A10] in the sensing window according to the parameter information [paragraph 0074]; and 
select (i.e. grasp) a second resource [refer Fig. 10; B2-B10] according to a result of the sensing [paragraph 0074].  

Regarding claims 2 and 14, Y1 teaches the processor is further configured to execute the instruction to cause the UE to determine the parameter information according to a resource usage status (a user equipment can determine a sensing window based upon notification information, such as a resource after 1000ms is reserved)[[paragraph 0074].  

Regarding claims 7 and 19, Y1 teaches the processor is further configured to execute the instruction to cause the UE to: sense the first resource in a preset time period (a time window is determined in advance to perform sensing in a period to grasps a resource reservation situation for the future)[paragraph 0074]; and 
determine the resource usage status (a UE, during a sensing period, can determine whether a resource is reserved)[paragraph 0074].  

Regarding claims 8 and 20, Y1 teaches a receiver [refer Fig. 18; 102], the processor is further configured to execute the instruction to cause the UE to receive, by the receiver, third indication information (i.e. broadcast or RRC signaling information), and the third indication information comprises the parameter information (a UE receives broadcast information or similarly RRC signaling for correspondence relationship between resources in sensing window and future resources [paragraph 0074], a sensing window is set to allow for reserving of a resource to an amount based upon the maximum period for performing communication [paragraph 0075]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3,4,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (US Pub. 2019/0208504)(Y1 hereafter) in view of Feng et al. (US Pub. 2019/0182840)(F1 hereafter).

Regarding claims 3 and 15, Y1 fails to disclose the resource usage status comprises at least one of a first congestion level, a first resource reservation interval, a second resource reservation interval, a quantity of optional resources, or resource energy, and a resource reservation interval is a time interval between reserved data transmission resources.  
	F1 discloses that for resource sensing procedures, unavailable and available resources can be based upon information such as predicted energy levels as well as predicted resources from past measurements [paragraph 0229], a congestion level of a channel can be used to take into account for resource allocation procedures for V2X transmissions [paragraph 0262], and radio resource sensing and selection can comprise of monitoring scheduled assignments transmitted by other devices that announce and/or reserve resources at a later point in time in order to exclude such resources (i.e. time interval between)[paragraph 0171].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate various measurements such as congestion, energy level and resource scheduling in order to control resource reservation sensing and selection as taught by F1.  One would be motivated to do so to provide improved radio resource allocation [refer F1; paragraph 0170].

Regarding claims 4 and 16, Y1 fails to disclose determining the first congestion level or the first resource reservation interval according to the second congestion level or the second resource reservation interval.  
	F1 discloses that for resource sensing procedures, unavailable and available resources can be based upon information such as predicted energy levels as well as predicted resources from past measurements [paragraph 0229], a congestion level of a channel can be used to take into account for resource allocation procedures for V2X transmissions [paragraph 0262].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate various measurements such as congestion, energy level and resource scheduling in order to control resource reservation sensing and selection as taught by F1.  One would be motivated to do so to provide improved radio resource allocation [refer F1; paragraph 0170].

Claims 11,12,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of Rajagopal et al. (US Pub. 2017/0188391)(R1 hereafter).

Regarding claims 11 and 23, Y1 fails to disclose determine an offset of a first start time of the sensing window; and determine the first start time according to the offset and a second start time of a second sensing window that is used during previous sensing.  
	R1 discloses that a sensing window period values ‘a’ and ‘b’, which are the start and end subframes plus a and b respectively [paragraph 0202] can be alternatively configured (i.e. offset) by the eNB based upon location, speed, or UE sync source and not be a fixed value [paragraph 0203].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for determining a sensing window to incorporate adjustments made to the duration and parameters for subframe start ‘a’ and subframe end ‘b’ for a sensing window based upon resource availability and UE location for a UE to use as taught by R1.  One would be motivated to do so to provide a use of a known procedure within the same field of endeavor that would yield predictable results. 

Regarding claims 12 and 24, Y1 fails to disclose the offset is related to a time span of the second sensing window.
	R1 discloses that a sensing window period values ‘a’ and ‘b’, which are the start and end subframes plus a and b respectively [paragraph 0202] can be alternatively configured (i.e. offset) by the eNB based upon location, speed, or UE sync source and not be a fixed value [paragraph 0203].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for determining a sensing window to incorporate adjustments made to the duration and parameters for subframe start ‘a’ and subframe end ‘b’ for a sensing window based upon resource availability and UE location for a UE to use as taught by R1.  One would be motivated to do so to provide a use of a known procedure within the same field of endeavor that would yield predictable results. 
Allowable Subject Matter
Claims 5,6,9,17,18 and 21 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was timely filed or the claims were rewritten to overcome the nonstatutory obviousness-type double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the nonstatutory obviousness-type double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  determine parameter information of a sensing window according to a resource usage status, the resource usage status comprises at least one of a first congestion level, a first resource reservation interval, a second resource reservation interval, a quantity of optional resources, or resource energy, and a resource reservation interval is a time interval between reserved data transmission resources, the first resource reservation interval is a subset of the second resource reservation interval, as disclosed by claims 5 and 17,
sort a second resource reservation interval to produce a sorted second resource reservation interval and select, from the sorted second resource reservation interval, M resource reservation intervals as the first resource reservation interval, in which M is a positive integer, as disclosed by claims 6 and 18,
a resource usage status comprises a quantity of optional resources, and to determine that a time span of a sensing window is a sum of time spans of N preset time periods, in which N is a positive integer, and either a quantity of optional resources in the N preset time periods is greater than or equal to a first preset threshold, or a sum of time spans of (N+1) preset time periods is greater than or equal to a second preset threshold, as disclosed by claims 9 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412
/WALLI Z BUTT/Examiner, Art Unit 2412